Fourth Court of Appeals
                                San Antonio, Texas
                                      March 5, 2019

                                   No. 04-18-00473-CV

                       IN THE INTEREST OF B.W.C., A CHILD,

                     From the County Court, Jim Wells County, Texas
                            Trial Court No. 11-06-50160-CV
                      Honorable David A. Sanchez, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       The court has considered the appellant’s motion for en banc reconsideration and the
motion is DENIED.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court